Citation Nr: 0334658	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-19 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for claimed bilateral 
hearing loss.  

2.  Entitlement to service connection for claimed tinnitus.  

3.  Entitlement to service connection for claimed anxiety 
disorder.  

4.  Entitlement to service connection for claimed 
hypertension.  

5.  Entitlement to service connection for claimed acid reflux 
disease.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from October 1977 to February 
1982, and from December 1990 to April 1991.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision by the RO.  



REMAND

The veteran asserts that he has current bilateral hearing 
loss, tinnitus, PTSD or anxiety, hypertension and acid reflux 
disease due to service.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  
 
The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).  
 
If the disorder is a chronic disease, service connection may 
be granted if manifest to a degree of 10 percent within the 
presumptive period following service; the presumptive period 
for organic diseases of the nervous system is one year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  
 
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2003).  


I.  Hearing Loss

The record contains a February 1993 Persian Gulf Examination 
report noting that the veteran had a moderate hearing loss.  

A careful review of the veteran's service medical records 
indicates that the veteran's hearing was considered "fair" 
in a September 1979 audiometric testing report.  

A December 1990 Report of Medical Examination noted mild 
bilateral hearing loss.  

In addition, bilateral hearing loss was noted on a May 1996 
National Guard service medical record.  

An April 1995 Veterans Clinic record notes that the veteran 
had recurrent bilateral ear infections, about 8 over the last 
few years.  

The veteran asserts that he was exposed to bombing and 
aircraft noise continuously in the Persian Gulf.  

In summary, it is unclear when the veteran began to lose his 
hearing, and it appears that the veteran's hearing loss has 
worsened over time.  Since the veteran has asserted that he 
was exposed to noise in service in the Persian Gulf, he 
should be examined by VA to determine if he has current 
hearing loss disability as defined by VA regulations, and if 
so, the examiner should opine as to the likely etiology of 
the hearing loss.  

In addition, all pertinent treatment records not already 
contained in the claims file should be obtained and 
associated with the claims file.  


II.  Tinnitus

The veteran asserts that he has current tinnitus due to noise 
exposure during active service in the Persian Gulf.  

During the audiometric examination to be scheduled for 
veteran, the examiner should determine if the veteran suffers 
from tinnitus, and if so, the examiner should opine as to the 
likelihood that the tinnitus was due to noise exposure during 
service.  


III.  Anxiety/PTSD

The service medical records are negative for complaints, 
findings or diagnosis of anxiety, PTSD or any other acquired 
psychiatric disorder.  

An April 1995 Veterans Clinic record notes that the veteran 
complained of having occasional memory loss and some 
difficulty sleeping.  

The veteran asserts that the issue of service connection for 
anxiety should be considered PTSD, and as such, there would 
not have to be in-service treatment.  The veteran indicated 
that he did not seek treatment in service for fear that he 
would have been removed from duty.  

Since more recent medical records note complaints of anxiety, 
the veteran should be examined to determine if he suffers 
from PTSD, anxiety disorder or other acquired psychiatric 
disability due to service.  In this regard, the veteran 
should be asked to provide specific information regarding 
alleged stressful incidents that occurred during service.  

In addition, any pertinent medical records, not already of 
record, should be obtained and associated with the claims 
file.  


IV.  Hypertension

The blood pressure readings from the veteran's first period 
of active service appear to be within normal limits.  

A review of the veteran's service medical records from his 
second period of active service show that the veteran had a 
blood pressure reading of 130/90 in a January 1991 record.  

An April 1995 Veterans Clinic record notes that the veteran's 
blood pressure readings were those of 140/90 and 142/100.  

The veteran's current hypertension is well-documented, but it 
is unclear when it began.  As the veteran contends that his 
hypertension began during his second period of active 
service, the veteran should be examined to determine the 
current extent and likely etiology of the claimed 
hypertension.  

Any additional pertinent treatment records not already of 
record should be obtained and associated with the claims 
file.  


V.  Acid Reflux Disease

As with the above issues, the service medical records from 
the veteran's first period of service are negative for 
complaints, findings or diagnosis of gastroesophageal reflux 
disease.  

Treatment records from January 1998 and June 1999 note a 
history of gastroesophageal reflux disease.  

The veteran contends that the gastroesophageal reflux disease 
(GERD) began during his second period of active service.  

The veteran's current GERD is well-documented, but it is 
unclear when the GERD began.  As the veteran contends that 
his GERD began during his second period of active service, 
the veteran should be examined to determine the current 
nature, extent of any GERD.  In addition, the examiner should 
opine as to the likely etiology of the GERD.  

Finally, the Board notes that the statutes governing 
assistance to claimants and the benefit of the doubt were 
amended during the pendency of the veteran's appeal.  More 
specifically, the Board noted that there had been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2003).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective on 
November 9, 2000.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court), 
interpreted the VCAA to require that VA has a duty to notify 
the veteran as to the laws and regulations governing his 
appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Even more recently, the Federal Circuit decided the case of 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003), which interprets the VCAA to 
require that the veteran must be provided with notice of up 
to one year to provide any additional evidence to 
substantiate the claim on appeal.  

The case cited hereinabove, in addition to the proscription 
regarding the time limit in the regulation, made it clear 
that the Board cannot consider evidence in the first 
instance, and that all of the evidence must be reviewed by 
the RO before it is reviewed by the Board.  38 U.S.C.A. 
§ 7104(a).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3rd 1339 (Fed. Cir. 2003).  See also Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided for response.  

Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
veteran that, notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take appropriate steps 
to ask the veteran to provide 
comprehensive information concerning the 
inservice stressful events that he feels 
support his claim for service connection 
for PTSD.  He should be asked to provide 
specific details of the claimed stressful 
events during service such as the dates, 
places, detailed descriptions of the 
events, his service units, duty 
assignments, and the names and other 
identifying information concerning any 
individuals involved in the stressful 
events.  The originating agency should 
inform the veteran that he may 
specifically submit lay statements or 
statements of service comrades that 
support his report of the alleged 
stressors.  He should be told that the 
information is necessary to obtain 
supporting evidence of the stressful 
events.  

2.  Then, the RO should prepare a summary 
of all the veteran's alleged inservice 
stressful experiences and attempt to 
verify such experiences through 
appropriate service department channels; 
the National Personnel Records Center 
(NPRC); and similar sources.  

3.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for the claimed PTSD/anxiety, hearing 
loss, tinnitus, hypertension, and GERD 
since service.  Thereafter, the RO should 
obtain legible copies of all records from 
any identified treatment source, not 
currently of record.  In addition, the RO 
should obtain all VA treatment records of 
the veteran that are not currently in the 
claims folder.  Once obtained, all 
records must be associated with the 
claims folder.  

4.  The RO then should schedule the 
veteran for an examination to determine 
the nature and extent of the claimed 
psychiatric disorder.  All indicated 
testing should be performed.  The claims 
folder must be made available to the 
examiner for review.  The examiner should 
elicit from the veteran and record a full 
medical history in this regard.  Based on 
his/her review of the case, the examiner 
should offer an opinion as to whether the 
veteran is suffering from PTSD.  If the 
examiner enters a diagnosis of PTSD, then 
the specific stressors to support that 
diagnosis should be identified for the 
record.  If PTSD is not found, then the 
examiner should enter a specific 
diagnosis, if any, and opine as to the 
likely etiology of such disorder.  

5.  The RO should schedule the veteran 
for a VA audiological examination to 
determine the nature and likely etiology 
of the claimed hearing loss and tinnitus.  
The claims folder must be made available 
to the examiner for review before the 
examination.  All indicated testing 
should be done in this regard.  The 
examiner should elicit from the veteran 
and record a full medical history and 
should report detailed medical findings 
in connection with the evaluation of the 
claimed condition.  Based on the review 
of the case, it is requested that the 
examiner express an opinion as to the 
likelihood that the veteran is suffering 
from a current disability manifested by 
hearing loss and/or tinnitus due to 
disease or injury that was incurred in or 
aggravated by service.  The examination 
report should reflect review of pertinent 
material in the claims folder, including 
the medical records on file, and include 
the factors on which the opinion is 
based.  

6.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and likely etiology of the claimed 
hypertension.  The claims folder must be 
made available to the examiner for review 
before the examination.  All indicated 
testing should be done in this regard.  
The examiner should elicit from the 
veteran and record a full medical history 
and should report detailed medical 
findings in connection with the 
evaluation of the claimed condition.  
Based on the review of the case, it is 
requested that the examiner express an 
opinion as to the likelihood that the 
veteran is suffering from a current 
disability manifested by hypertension due 
to disease or injury that was incurred in 
or aggravated by service.  The 
examination report should reflect review 
of pertinent material in the claims 
folder, including the medical records on 
file, and include the factors on which 
the opinion is based.  

7.  The RO should schedule the veteran 
for a VA examination for digestive 
disorders to determine the nature and 
likely etiology of the claimed GERD.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  All indicated testing 
should be done in this regard.  The 
examiner should elicit from the veteran 
and record a full medical history and 
should report detailed medical findings 
in connection with the evaluation of the 
claimed condition.  Based on the review 
of the case, it is requested that the 
examiner express an opinion as to the 
likelihood that the veteran is suffering 
from a current disability manifested by 
GERD due to disease or injury that was 
incurred in or aggravated by service.  
The examination report should reflect 
review of pertinent material in the 
claims folder, including the medical 
records on file, and include the factors 
on which the opinion is based.  

8.  Then, following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  The 
RO must review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the veteran is notified of the appropriate 
time to submit evidence to support his 
claims of service connection.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative, if 
any, should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




